PER CURIAM:
In these consolidated appeals, Carroll Lee Moore appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaint and denying his motion for reconsideration under Fed.R.Civ.P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm both orders on the reasoning of the district court. See Moore v. Fahey, No. CA-03-562 (E.D. Va. July 9 and July 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED